Opinion issued July 26, 2012




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-12-00231-CV
                           ———————————
                      MICHAEL REARDON, Appellant
                                        V.
                          RONALD ENGH, Appellee



                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-00133


                         MEMORANDUM OPINION

      The parties have filed a joint motion to reinstate and dismiss the appeal.

They represent that they have reached an agreement to settle this matter and

request that we reinstate this appeal, set aside the trial court’s judgment without
regard to the merits, and remand the case to the trial court for rendition of

judgment in accordance with their agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

      Accordingly, we grant the motion, reinstate the appeal, set aside the trial

court’s judgment without regard to the merits, and remand this cause to the trial

court for rendition of judgment in accordance with the parties’ agreement. See id.

We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Higley, Sharp, and Huddle.




                                         2